Citation Nr: 1725307	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  14-15 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for right ear hearing loss.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for enteritis (claimed as diarrhea), as due to an undiagnosed illness.

3.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for aching joints, as due to an undiagnosed illness.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to service connection for aching knee and shoulder joints, as due to an undiagnosed illness.

6.  Entitlement to service connection for an intestinal disability, other than GERD, to include irritable bowel syndrome (IBS) and enteritis (claimed as diarrhea), as due to an undiagnosed illness.

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

8.  Entitlement to service connection for a disability manifested by headaches, chest pains, chronic cough, joint pain, and dementia (claimed as memory loss), as due to an undiagnosed illness. 

9.  Entitlement to an increased rating for hypertension (HTN), currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979, and from October 1980 to October 1996.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and December 2012 rating decisions, respectively, by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 


The issues of right ear hearing loss, dementia, aching joints, gastroenteritis, GERD, and HTN are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  An August 1999 rating decision denied, in pertinent part, the claims of service connection for right ear hearing loss, aching joints (as due to an undiagnosed illness), and gastroenteritis (claimed as diarrhea, as due to an undiagnosed illness); the Veteran did not perfect an appeal with respect to these issues.  

2.  The evidence received since the August 1999 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim of entitlement to service connection for right ear hearing loss.

3.  The evidence received since the August 1999 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim of entitlement to service connection for gastroenteritis (claimed as diarrhea), as due to an undiagnosed illness.

4.  The evidence received since the August 1999 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim of entitlement to service connection for aching joints, as due to an undiagnosed illness.




CONCLUSIONS OF LAW

1.  The August 1999 rating decision denying, in pertinent part, service connection for right ear hearing loss, aching joints  as due to an undiagnosed illness), and gastroenteritis (claimed as diarrhea, as due to an undiagnosed illness) is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence sufficient to reopen the claim of service connection for right ear hearing loss has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  New and material evidence sufficient to reopen the claim of service connection for aching joints, as due to an undiagnosed illness has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  New and material evidence sufficient to reopen the claim of service connection for gastroenteritis (claimed as diarrhea), as due to an undiagnosed illness has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must reopen a previously and finally disallowed claim when "new and material evidence" is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  In order to satisfy these requirements, the evidence "must be both new and material."  Smith v. West, 12 Vet. App. 312, 314 (1999).  "New and material evidence" is defined as follows:

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.

	Right ear hearing loss

Here, the relevant evidence of record at the time of the August 1999 rating decision consisted of the Veteran's STRs, VA examinations conducted in January 1997 and November 1998, as well as lay statements regarding symptomatology from the Veteran and other sources.  In particular, the claim was denied due to a lack of competent evidence showing a hearing loss disability for VA purposes.
 
The relevant evidence that has been added to the record since the August 1999 rating decision consists of VA and private treatment records, as well as lay statements regarding continuity of symptomatology since service.  Significantly, the Board notes that a December 2010 VA audiological examination reflects audiometric results showing a hearing loss disability in the right ear for VA purposes.  

The Board has considered whether this evidence constitutes new and material evidence sufficient to reopen the claims of service connection for a disability manifesting with chest pains and finds that it does.  The new evidence was not of record at the time of the prior denial.  Moreover, the evidence, at the very least, triggers VA's duty to assist.  Accordingly, the Board finds that new and material evidence has been submitted and the petition to reopen the claim for service connection for right ear hearing loss must be granted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

	Aching shoulder and knee joints

Here, the relevant evidence of record at the time of the August 1999 rating decision consisted of the Veteran's STRs, VA examinations conducted in January 1997 and November 1998, as well as lay statements regarding symptomatology from the Veteran.  

The relevant evidence that has been added to the record since the August 1999 rating decision consists of VA and private treatment records, as well as lay statements regarding continuity of symptomatology since service.  Significantly, the Board notes treatment records dated in February 2014 reflect a diagnosis of mild degenerative joint disease of bilateral knees.  

The Board has considered whether this evidence constitutes new and material evidence sufficient to reopen the claims of service connection for a disability manifesting with chest pains and finds that it does.  The new evidence was not of record at the time of the prior denial.  Moreover, the evidence, at the very least, triggers VA's duty to assist.  Accordingly, the Board finds that new and material evidence has been submitted and the petition to reopen the claim for service connection for aching joints, as due to an undiagnosed illness must be granted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

	Intestinal disorder (claimed as diarrhea)

Here, the relevant evidence of record at the time of the August 1999 rating decision consisted of the Veteran's STRs, VA examinations conducted in January 1997 and November 1998, as well as lay statements regarding symptomatology from the Veteran and other sources.  

The relevant evidence that has been added to the record since the August 1999 rating decision consists of VA and private treatment records, as well as lay statements regarding continuity of symptomatology since service.  Significantly, the Board notes that treatment records reflect a continued diagnosis of fecal incontinence due to Persian Gulf War.  Moreover, treatment records dated in October 2012 reflect a provisional diagnosis of IBS.  In that regard, the Board also notes that the Veteran was clinically prescribed medication, i.e., Bentyl, to treat his chronic bowel problems.  

The Board has considered whether this evidence constitutes new and material evidence sufficient to reopen the claims of service connection a disability manifesting with chest pains and finds that it does.  The new evidence was not of record at the time of the prior denial.  Moreover, the evidence, at the very least, triggers VA's duty to assist.  Accordingly, the Board finds that new and material evidence has been submitted and the petition to reopen the claim for service connection for gastroenteritis must be granted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

ORDER

As new and material evidence has been received, the claim of entitlement to service connection for right ear hearing loss is reopened; to this extent only, the appeal is granted.

As new and material evidence has been received, the claim of entitlement to service connection for aching joints, as due to an undiagnosed illness is reopened; to this extent only, the appeal is granted.

As new and material evidence has been received, the claim of entitlement to service connection for gastroenteritis (claimed as diarrhea), as due to an undiagnosed illness is reopened; to this extent only, the appeal is granted.



REMAND

With respect to the Veteran's service-connected HTN, the Board notes that at his January 2017 hearing, the Veteran identified receiving ongoing treatment for HTN at a VA treatment facility in Atlanta, Georgia.  Unfortunately, these records are not associated with claims file.  The most recent VA treatment records associated with the claims file are dated in March 2014.  The Veteran further reported that he has maintained detailed logs of his blood pressure readings.  

Next, the Board turns to the Veteran's right ear hearing loss.  Although audiometric testing associated with the report of the December 2010 VA audiological examination showed hearing loss in the right ear for VA purposes, the examiner did not address the etiology of the disorder.  The Board consequently finds that a remand is warranted to provide to obtain an opinion.

Next, the Board turns to the Veteran's claimed aching knee and shoulder joints.  The RO did not provide the Veteran with an examination with respect to his claimed aching joints.  STRs reflect numerous complaints and/or treatment of knee pain in service.  Post-service treatment records reflect numerous complaints of shoulder and knee pain since service.  As mentioned, treatment records dated in February 2014 reflect a diagnosis of mild degenerative joint disease of bilateral knees.  As such, the Board finds that a remand is warranted to provide the Veteran with an examination and opinion.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Next, the Board turns to the Veteran's claimed GERD.  In December 2012, the Veteran was provided with a VA examination to determine the etiology of the Veteran's diagnosed GERD.  At that time, the examiner opined that it was less likely than not that the Veteran's GERD was incurred in or caused by service.  In making this finding, the examiner noted three episodes of acute gastroenteritis in service in October 1975, February 1986, and September 1986, respectively, and focused on the lack of reported symptoms since service.  The examiner explained that gastroenteritis is an acute stomach flu with symptoms including vomiting, diarrhea, abdominal pain, and nausea, which usually resolves without sequela and does not cause chronic diarrhea.  In July 2012, the Veteran submitted a private disability benefits questionnaire which reflected onset of GERD symptoms in service.  However, the Veteran reported that he, for the most part, "managed [the symptoms] on [his] own."  He further reported episodes of epigastric distress, pyrosis, and dysphagia, reflux, regurgitation, sleep disturbance, nausea, and vomiting.  The Board further notes that STRs dated in June 1995 reflect the Veteran reported "frequent indigestion."  It is unclear whether or to what extent the examiner considered the private DBQ or the Veteran's statements regarding ongoing symptomatology.  As such, the Board finds that a remand is warranted to provide the Veteran with a new examination and opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Next, the Board turns to the Veteran's claimed intestinal disability.  In December 2012, the Veteran was provided with a VA examination to determine the nature and etiology of any intestinal disability.  At that time, the Veteran was diagnosed with chronic diarrhea.  No other disability was noted.  In that regard, the Board notes that the Veteran's treatment records reflect a continued diagnosis of fecal incontinence due to Persian Gulf War and a provisional diagnosis of IBS.  Moreover, report of the November 1998 VA examination-just two years after separation- reflects a history of diarrhea, abdominal pain and/or cramps.  It is unclear whether or to what extent the examiner considered these findings or the statements regarding ongoing symptomatology from the Veteran and other sources.  At his January 2017 hearing, the Veteran also presented evidence that he must wear absorbent materials due to leakage.  The Veteran also indicated progressive worsening in so much that he reported having gone to the bathroom approximately seven times prior to the hearing.  Lastly, the Board notes that at the hearing, the Veteran also identified treatment records from a civilian physician documenting the Veteran's "complain[ts] about the bathroom issues . . . ."  An effort to obtain these records should be made since the records are presumably relevant to the Veteran's claim.  As such, the Board finds that a remand is warranted to obtain the relevant records and provide the Veteran with a new examination and opinion.  

Lastly, the Board turns to the Veteran's claim of service connection for a disability manifested by headaches, chest pains, chronic cough, joint pain, and dementia (claimed as memory loss), as due to an undiagnosed illness.  In this regard, the Board notes that the Veteran was provided a VA Persian Gulf War examination in December 2012.  Report of the December 2012 VA examination reflects that the Veteran did not report symptoms such as fatigue, headaches, muscle pain, sleep disturbance, and gastrointestinal or cardiovascular signs or symptoms.  However, this is not consistent with the remainder of the evidence of record.  For instance, medical treatment records reflect the Veteran has consistently reported gastrointestinal and cardiovascular symptoms including diarrhea and chest pain, respectively.  The record further reflects consistent complaints of headaches and dizziness.  The Veteran has consistently reported a chronic cough.  Medical treatment records dated in May 2002 reflect that the Veteran presented with a hacking cough for which he was later prescribed medication, i.e., Foradil inhaler.  Medical treatment records dated in March 2011 reflect Gulf-War Syndrome by history.  Treatment records dated in July 2008 reflect a diagnosis of joint disorder, unspecified.  In a statement dated in September 2011, the Veteran indicated exposure to effluents (particulates, fumes, smoke) from oil fires while serving overseas.  As such, it appears this examination was based on an inaccurate factual premise and is therefore afforded no probative value.  Accordingly, a remand is warranted to provide the Veteran with a new VA Persian Gulf War examination.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification of sources by the Veteran, obtain all outstanding medical records from VA treatment facilities. 

Efforts to obtain these records and/or responses from each contacted entity should be documented in the claims file.

2.  Take all necessary steps to contact the Veteran and his representative and request that he provide a copy of his blood pressure logs.

Efforts to obtain these records and/or responses from each contacted entity should be documented in the claims file.

3.  Take all necessary steps to contact the Veteran and his representative and request that he provide information regarding the treatment for intestinal issues he identified as receiving by a private physician.  In particular, the Veteran indicated this physician has documented the Veteran's history of complaints regarding intestinal issues. 

Efforts to obtain these records and/or responses from each contacted entity should be documented in the claims file.

4.  Schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and etiology of any claimed orthopedic disability (claimed as aching joints) in the Veteran's knee and shoulders.

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

a.  Whether the Veteran currently has an orthopedic disability.

b.  If so, the examiner should identify whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is caused by or a result of his military service.

c.  If not, the examiner should identify whether the Veteran's ongoing complaints of aching knee and shoulder joints can be attributed to an undiagnosed illness or medically unexplained chronic multisymptom illness.  

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and etiology of any claimed intestinal disability, other than GERD, to include IBS and enteritis.

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

a.  Whether the Veteran currently has an intestinal disability, other than GERD.

b.  If so, the examiner should identify whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is caused by or a result of his military service.

Any opinion should reflect consideration of lay statements by the Veteran and other sources regarding ongoing symptomatology in and since service.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  Schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and etiology of the Veteran's diagnosed GERD.

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's GERD is caused by or a result of his military service.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

7.  Schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and etiology of the Veteran's right ear hearing loss.

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right ear hearing loss is caused by or a result of his military service.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

8.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature of the claimed headaches, chest pains, chronic cough, joint pain, and/or dementia (claimed as memory loss).

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has an undiagnosed illness or medically unexplained chronic multisymptom illness manifested by headaches, chest pains, chronic cough, joint pain, and/or dementia (claimed as memory loss).

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

9.  Thereafter, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


